        Case 1:17-cr-02013-SAB            ECF No. 124        filed 05/24/21      PageID.291 Page 1 of 3
 PROB 12C                                                                                 Report Date: May 21, 2021
(6/16)
                                                                                                          FILED IN THE
                                       United States District Court                                   U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                       for the                                  May 24, 2021
                                                                                                     SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Alex David Sprenkle                       Case Number: 0980 1:17CR02013-SAB-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: November 14, 2017
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922
 Original Sentence:       Prison - 30 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Benjamin Seal                      Date Supervision Commenced: July 18, 2019
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: July 17, 2022

                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition # 2: You must undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to
                        your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                        and treatment provider.

                        Supporting Evidence: It is alleged that Alex Sprenkle violated the terms of his supervised
                        release by failing to attend substance abuse treatment on or about May 13, 2021.

                        On July 18, 2019, Alex Sprenkle completed the intake process at the U.S. Probation Office.
                        At that time, all of his conditions of supervision, to include special condition 2, were
                        explained to him. He signed his judgment acknowledging that he understood said conditions.

                        Mr. Sprenkle is enrolled in outpatient drug treatment services at Pioneer Human Services
                        (PHS). On May 13, 2021, he was scheduled to attend a substance abuse treatment group
                        session, but failed to appear for this group.
      Case 1:17-cr-02013-SAB       ECF No. 124         filed 05/24/21      PageID.292 Page 2 of 3
Prob12C
Re: Sprenkle, Alex David
May 21, 2021
Page 2

          2       Special Condition # 3: You must abstain from the use of illegal controlled substances, and
                  must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                  no more than 6 tests per month, in order to confirm continued abstinence from these
                  substances.

                  Supporting Evidence: It is alleged that Alex Sprenkle violated the terms of his supervised
                  release by failing to submit to a urinalysis test, on or about May 14, 17, 18 and 19, 2021.

                  On July 18, 2019, Alex Sprenkle completed the intake process at the U.S. Probation Office.
                  At that time, all of his conditions of supervision, to include special condition 3, were
                  explained to him. He signed his judgment acknowledging that he understood said conditions.

                  On April 1, 2021, Alex Sprenkle appeared for his Sobriety Treatment and Education
                  Program (STEP) session. Due to ongoing violations of STEP, Mr. Sprenkle was terminated
                  from the program.

                  He was advised that effective April 2, 2021, he was assigned to the color Brown for random
                  urinalysis testing at PHS.

                  Mr. Sprenkle failed to appear for urinalysis testing on May 14, 2021.

                  On May 17, 2021, the undesigned contacted Mr. Sprenkle and directed him to report to PHS
                  that day to submit to a urinalysis test. He appeared at PHS, but noted to have stalled on his
                  urinalysis test. Mr. Sprenkle indicated he got “stage fright.”

                  On May 18, 2021, text messages and an email were sent directing Mr. Sprenkle to appear
                  on May 18, 2021, for urinalysis testing. He failed to appear on May 18, 2021.

                  On May 20, 2021, contact was made via text messaging with Mr. Sprenkle. He was directed
                  to report to Pioneer that day for urinalysis testing. He responded, acknowledging the
                  directive. However, he failed to appear for testing again on May 20, 2021.


          3       Standard Condition # 13: You must follow the instruction of the probation officer related
                  to the conditions of supervision.

                  Supporting Evidence: It is alleged that Alex Sprenkle violated the terms of his supervised
                  release by failing to report to the U.S. probation officer as directed on or about May 20,
                  2021.

                  On July 18, 2019, Alex Sprenkle completed the intake process at the U.S. Probation Office.
                  At that time, all of his conditions of supervision, to include standard condition number 13,
                  were explained to him. He signed his judgment acknowledging that he understood said
                  conditions.

                  On May 20, 2021, due to ongoing concerns related to missed urinalysis testing, contact was
                  made with Mr. Sprenkle via text messaging (he was not answering phone calls and his voice
                  mail box was full). He was advised to call the undersigned that day as well as appear for
                  urinalysis testing (see alleged violation number 2). He failed to contact the undesigned as
        Case 1:17-cr-02013-SAB        ECF No. 124        filed 05/24/21      PageID.293 Page 3 of 3
Prob12C
Re: Sprenkle, Alex David
May 21, 2021
Page 3

                      directed. On May 21, 2021, efforts were made to contact Mr. Sprenkle via telephone calls
                      and text messaging, but have been unsuccessful.


          4           Special Condition #5: You must complete a mental health evaluation and follow any
                      treatment recommendation of the evaluating professional which do not require forced of
                      psychotropic medication and/or inpatient confinement, absent further order of the court.
                      You must allow reciprocal release of information between the supervising officer and
                      treatment provider. You must contribute to the cost of treatment according to your ability
                      to pay.

                      Supporting Evidence: It is alleged that Alex Sprenkle violated the terms of his supervised
                      release by failing to submit to mental health treatment, on or about May 20, 2021.

                      On May 13, 2021, a supervised release revocation hearing was held. Mr. Sprenkle’s terms
                      of supervised release were modified to include the above-noted special condition number 5,
                      requiring he comply with mental health services.

                      On May 20, 2021, Mr. Sprenkle was scheduled to attend a mental health session with Robert
                      Shepard; however, he failed to appear.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     05/21/2021
                                                                           s/Melissa Hanson
                                                                           Melissa Hanson
                                                                           U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                                  5/24/2021
                                                                           Date
